Cite as: 558 U. S. ____ (2009)          1

                    Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
       UNITED STATES v. JAMES FORD SEALE
ON CERTIFIED QUESTION BY THE UNITED STATES COURT OF
           APPEALS FOR THE FIFTH CIRCUIT
             No. 09–166.   Decided November 2, 2009

  The question certified by the United States Court of
Appeals for the Fifth Circuit is dismissed.
  Statement of JUSTICE STEVENS, with whom JUSTICE
SCALIA joins, respecting the dismissal of the certified
question.
  This certificate presents us with a pure question of law
that may well determine the outcome of a number of cases
of ugly racial violence remaining from the 1960s. The
question is what statute of limitations applies to a prose
cution under 18 U. S. C. §1201 commenced in 2007 for a
kidnaping offense that occurred in 1964.
  James Ford Seale was found guilty of violating §1201, a
provision that does not include its own limitations period.
Title 18 U. S. C. §3281 provides that “any offense punish
able by death” may be prosecuted “at any time without
limitation,” whereas §3282(a) imposes a 5-year period of
limitations for all other offenses “[e]xcept as otherwise
expressly provided by law.” In 1964 a violation of §1201
was a capital offense when the victim was harmed, and
since 1994 a violation of §1201 has been a capital offense
when the kidnaping results in the loss of life. But for
more than two decades in between, Seale’s crime was not
punishable by death.
  Several developments accounted for this. In 1968 this
Court held that the death penalty provision in the old
§1201 was unconstitutional because it applied “only to
those defendants who assert the right to contest their guilt
before a jury,” United States v. Jackson, 390 U. S. 570,
581, and in 1972 we cast significant doubt on the constitu
2                 UNITED STATES v. SEALE

                    Statement of STEVENS, J.

tionality of death penalty laws nationwide, Furman v.
Georgia, 408 U. S. 238 (per curiam). Following Furman,
Congress repealed the death penalty clause of §1201, see
Act for the Protection of Foreign Officials and Official
Guests of the United States, Pub. L. 92–539, §201, 86 Stat.
1072, which had the effect of changing the applicable
statute of limitations from §3281 to §3282.
   In this case, the District Court held that the 1972 repeal
did not retroactively change the character of a violation of
§1201 as a capital offense within the meaning of §3281—
and therefore that the prosecution of Seale could go for
ward—but a panel of the Court of Appeals reversed. 542
F. 3d 1033 (CA5 2008). In response to the Government’s
petition for rehearing en banc, the full court vacated the
panel decision and, by an equally divided 9-to-9 vote,
affirmed the District Court’s ruling on the limitations
defense. 570 F. 3d 650 (CA5 2009) (per curiam); see also
id., at 651 (DeMoss, J., dissenting) (noting the affir
mance’s “nominal” nature in light of the deadlock). Fol
lowing the procedure authorized by Congress in 28
U. S. C. §1254(2) and by this Court’s Rule 19, a majority of
the members of the en banc court voted to certify this
question of law to us for decision.
   The question is narrow, debatable, and important. I
recognize that the question reaches us in an interlocutory
posture, as Seale appealed his conviction on numerous
grounds, and that “[i]t is primarily the task of a Court of
Appeals to reconcile its internal difficulties,” Wisniewski v.
United States, 353 U. S. 901, 902 (1957) (per curiam). Yet
I see no benefit and significant cost to postponing the
question’s resolution. A prompt answer from this Court
will expedite the termination of this litigation and deter
mine whether other similar cases may be prosecuted. In
these unusual circumstances, certification can serve the
interests not only of legal clarity but also of prosecutorial
economy and “the proper administration and expedition of
                 Cite as: 558 U. S. ____ (2009)           3

                   Statement of STEVENS, J.

judicial business.” Ibid.
   The certification process has all but disappeared in
recent decades. The Court has accepted only a handful of
certified cases since the 1940s and none since 1981; it is a
newsworthy event these days when a lower court even
tries for certification. Section 1254(2) and this Court’s
Rule 19 remain part of our law because the certification
process serves a valuable, if limited, function. We ought to
avail ourselves of it in an appropriate case. In my judg
ment, this case should be briefed and set for argument.